       Case: 1:18-cv-02929-SO Doc #: 13 Filed: 01/31/19 1 of 3. PageID #: 187



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TONYA CLAY, et al.                  )     CASE NO. 1:18-CV-02929
                                    )
            Plaintiffs,             )     JUDGE SOLOMON OLIVER
                                    )
      vs.                           )
                                    )
CUYAHOGA COUNTY, Ohio et al.,       )
                                    )
            Defendants.             )
______________________________________________________________________________
  UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME TO ANSWER, MOVE,
           OR OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT
______________________________________________________________________________
       Defendants Cuyahoga County, Armond Buddish, Clifford Pinkney, George Taylor, Brandy

Carney, and Eric J. Ivey (“County Defendants”) as well as the MetroHealth System and Dr. Thomas

Tallman (“MetroHealth Defendants”) jointly move this Court for an extension of time to February 22,

2019, to answer, move, or otherwise respond to Plaintiff’s class action Complaint. The current

deadline is February 1, 2019. The reason for this request: the parties are engaged in discussions to

determine whether a more expeditious resolution of this matter is possible short of costly and

protracted litigation.1 Rather than spend their time litigating this matter and submitting adversarial

pleadings and motions, the parties desire to focus their efforts on a possible resolution. Plaintiffs’

counsel has been contacted regarding this request and have no opposition to an extension to

February 22, 2019.

       Accordingly, Defendants respectfully request an Order granting them an extension of time

until February 22, 2019 to answer, move, or otherwise respond to Plaintiffs’ class action

Complaint. This request is submitted in good faith and not for purposes of delay.


       1
               The parties met on January 24, 2019, and plan to meet again on February 15, 2019.
Case: 1:18-cv-02929-SO Doc #: 13 Filed: 01/31/19 2 of 3. PageID #: 188




                                Respectfully submitted,

                                MICHAEL C. O’MALLEY, Prosecuting
                                Attorney of Cuyahoga County, Ohio

                          By:   /s/ Brendan D. Healy_____________________
                                DAVID G. LAMBERT (0030273)
                                Tel: (216) 443-7829/ Fax: (216) 443-7602
                                dlambert@prosecutor.cuyahogacounty.us
                                CHARLES E. HANNAN, JR. (0037153)
                                Tel: (216) 443-7758/ Fax: (216) 443-7602
                                BRENDAN D. HEALY (0081225)
                                Tel: (216) 698-6447/Fax: (216) 443-7602
                                Email: bhealy@prosecutor.cuyahogacounty.us
                                The Justice Center, Courts Tower
                                1200 Ontario Street, 8th Floor
                                Cleveland, Ohio 44113

                                Attorney for Defendants Cuyahoga County, Armond
                                Buddish, Clifford Pinkney, Eric J. Ivey, George
                                Taylor, and Brandy Carney

                                /s/ Robert J. Hanna________________________
                                Robert J. Hanna (0037230)
                                Jon W. Oebker (0064255)
                                David A. Bernstein (0093955)
                                TUCKER ELLIS LLP
                                950 Main Avenue, Suite 1100
                                Cleveland, OH 44113
                                Telephone:     216.592.5000
                                Facsimile:     216.592.5009
                                E-mail:        robert.hanna@tuckerellis.com
                                               jon.oebker@tuckerellis.com
                                               david.bernstein@tuckerellis.com

                                Attorneys for Defendants MetroHealth
                                Health System and Dr. Thomas Tallman
       Case: 1:18-cv-02929-SO Doc #: 13 Filed: 01/31/19 3 of 3. PageID #: 189



                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2019, a copy of the foregoing Joint Motion for
Extension of Time to Answer, Move, or Otherwise Respond to Plaintiffs’ Complaint was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.


                                                Brendan D. Healy _____________________
                                                Brendan D. Healy (0081225)
                                                Assistant Prosecuting Attorney
